Cite as 2017 Ark. App. 274

                ARKANSAS COURT OF APPEALS
                                     DIVISION I
                                    No. CV-16-377

PAT M. IOUP                                     Opinion Delivered   May 3, 2017

                              APPELLANT         APPEAL FROM THE SALINE
V.                                              COUNTY CIRCUIT COURT
                                                [NO. 63CV-14-360]
CITY OF BENTON, ARKANSAS
                                                HONORABLE GARY ARNOLD,
                                APPELLEE        JUDGE

                                                AFFIRMED IN PART; REVERSED
                                                AND REMANDED IN PART


                             DAVID M. GLOVER, Judge

       Pat Ioup appeals the Saline County Circuit Court’s determination she is not entitled

to attorney’s fees and costs under Arkansas Code Annotated section 18-15-307 (Repl. 2015).

We affirm in part and reverse and remand in part.

       In June 2014, pursuant to Arkansas Code Annotated sections 18-15-201 and 18-15-

301 et seq., the City of Benton (“Benton”) filed a complaint against Joe1 and Pat Ioup and

JP Morgan Chase Bank, N.A.2 to take real property owned by the Ioups pursuant to eminent

domain for the expansion of Alcoa Road in Benton, Arkansas. Benton asserted in the

complaint that the real property in question was worth a total of $188,700, and attempts to

       1
        Joe Ioup, Pat Ioup’s husband, was also a defendant/counter-claimant in the lower
court; however, he died prior to the lodging of the record, and Pat Ioup is the sole
appellant.
       2
       JP Morgan Chase Bank has an interest in the property by virtue of holding a
mortgage on the property.
                                 Cite as 2017 Ark. App. 274

negotiate the purchase of the property had not been successful. It requested immediate

possession of the property and asked the circuit court to set a hearing to determine the value

of the property and the compensation to be paid to Ioup. By court order, Benton deposited

$188,700 into the registry of the court and was given immediate possession of the real

property. Ioup answered and denied Benton’s allegations; she also filed a counterclaim seeking

damages, attorney’s fees, costs, interest, and any other relief to which she might be entitled.

A jury awarded Ioup $225,000 from Benton as the just compensation for the taking of their

property.3 On October 26, 2015, the Saline County Circuit Court entered a judgment

reflecting the jury’s determination, less a credit for $188,700 for the amount Benton had

previously paid into the registry of the court, and vesting fee-simple title to the real property

in question in Benton.

       On November 2, 2015, Ioup filed a motion seeking costs of $8,229.94 and attorney’s

fees in the amount of $39,318.76 pursuant to Arkansas Code Annotated section 18-15-307(c)

(Repl. 2015). This statutory section provides, “The costs occasioned by the assessment shall

be paid by the corporation, and, as to the other costs which may arise, they shall be charged

or taxed as the court may direct.” Specifically, Ioup asserted she had incurred costs for an

appraisal ($3900.00), color copies ($528.50), copies ($198.00), court reporter ($528.50), expert

fees ($3007.50), faxes ($28.00), and postage ($39.44). While the trial court initially held it

would grant attorney’s fees, Benton filed a motion to reconsider, which was granted. In an

order filed January 20, 2016, the trial court denied both attorney’s fees and all costs requested


       3
        The amount of compensation is not an issue on appeal.

                                               2
                                 Cite as 2017 Ark. App. 274

by Ioup. Ioup filed her notice of appeal on April 12, 2016, arguing that the trial court erred

in denying her motion for attorney’s fees and costs.

       Our decision in this case is based on precedents from our supreme court in City of

Benton v. Alcoa Road Storage, Inc., 2017 Ark. 78, ___ S.W.3d ___, and our court in Brown v.

City of Bryant, 2017 Ark. App. 239, ___ S.W.3d ___. In Alcoa Road Storage, our supreme

court held that attorney’s fees are not recoverable under section 18-15-307(c) “because there

is no statutory authority for awarding attorneys’ fees against a municipality in a condemnation

proceeding,” and “attorneys fees are not chargeable as costs in litigation unless specifically

permitted by statute.” 2017 Ark. 78, at 2, ___ S.W.3d at ___. Furthermore, with respect to

expert-witness fees, our supreme court also held that “when the legislature provided for ‘costs

occasioned by the assessment,’ it was contemplating only those costs that could be taxed in

an ordinary action, and not all expenses that a party may have incurred,” Alcoa Road Storage,

2017 Ark. 78, at 2, ___ S.W.3d ___, ___, concluding that expert-witness fees could not be

treated as costs and charged against the losing party in the absence of statutory authority. See

also City of Benton v. Teeter, 2017 Ark. 80. We are bound by these determinations made by

our supreme court.

       As in Brown, Ioup seeks to recover other costs in addition to attorney’s fees and expert-

witness fees under section 18-15-307(c)—specifically, costs for the appraisal ($3900.00), color

copies ($528.50), copies ($198.00), court reporter ($528.50), expert fees ($3007.50), faxes

($28.00), and postage ($39.44). As we established in Brown: (i) the cost of the appraisal should

have been granted as a cost occasioned by the assessment, and we reverse and remand on that


                                               3
                                 Cite as 2017 Ark. App. 274

issue; and (ii) we affirm the denial of Ioup’s request for other costs.

       Affirmed in part; reversed and remanded in part.

       VIRDEN and HARRISON, JJ., agree.

       The Boswell Law Firm, by: John Andrew Ellis, for appellant.

       Jensen, Young & Houston, PLLC, by: Brent Houston, for appellee.




                                               4